                  Case 18-24170-AJC      Doc 157    Filed 09/10/19   Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION
                                        www.flsb.uscourts.gov

IN RE:
                                                            Case No.:         18-24170-AJC
ASTOR EB-5, LLC,
                                                         In proceedings under CHAPTER 11
         Debtor.
                                             /

           DEBTORS JOINDER IN SHAREHOLDER’S MOTION FOR ENTRY OF
                   AN ORDER DISMISSING CHAPTER 11 CASE

         ASTOR EB-5, LLC (“Debtor”), as Chapter 11 Debtor-in-possession, by and

through undersigned counsel, joins in, and adopts, Shareholders, Fabiola Renza de

Valenzuela, Zoraida M. Yanez, Irak Manuel Ferreira Marino, Israel Ferreira, and Gela

Kovalsky (hereafter collectively known as “Shareholders” Motion to Dismiss the instant

Bankruptcy Case [ECF #148] (the “Motion to Dismiss”) and states as follows:

         1.        The Debtor joins and adopts the Motion to Dismiss.

         2.        For the reasons stated in the Motion to Dismiss, this Bankruptcy case

should be dismissed.

         WHEREFORE, Debtor, Astor EB-5, LLC, respectfully requests that the Court

enters an order (i) dismissing the instant bankruptcy for the reasons set forth in the

Motion to Dismiss; and (ii) granting such other and further relief as this Honorable Court

deems just, proper and equitable under the circumstances.




{00096858}
In re: ASTOR EB-5, LLC | 18-24170-AJC                                               Page 1 of 2
Debtors Joinder in Motion to Dismiss
                  Case 18-24170-AJC      Doc 157    Filed 09/10/19   Page 2 of 2



                           CERTIFICATE OF SERVICE AND COMPLIANCE

       I hereby certify that I am admitted to the Bar of the U.S. District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to
practice in this Court as set forth in Local Rule 2090-1(A). I hereby further certify that
on September 10, 2019, I electronically filed the foregoing document with the Clerk of
the Court using CM/ECF. I also certify that the foregoing document is being served this
day on counsel, via transmission of Notices of Electronic Filing generated by CM/ECF.

Dated: September 10, 2019               Respectfully submitted,
                                        LAW OFFICE OF ADAM I. SKOLNIK, P.A.

                                         /s/ Adam I. Skolnik
                                        ADAM I. SKOLNIK (FBN. 728081)
                                        ATTORNEY FOR DEBTOR: ASTOR EB-5, LLC
                                        1761 W EST HILLSBORO BOULEVARD, SUITE 201
                                        DEERFIELD BEACH, FLORIDA 33442
                                        TELEPHONE:      561.265.1120
                                        FACSIMILE:      561.265.1828
                                        ASKOLNIK@SKOLNIKLAWPA.COM




{00096858}
In re: ASTOR EB-5, LLC | 18-24170-AJC                                               Page 2 of 2
Debtors Joinder in Motion to Dismiss
